UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 00-4165
CLIFTON MAURICE BRADLEY,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              W. Craig Broadwater, District Judge.
                            (CR-99-28)

                  Submitted: September 27, 2002

                      Decided: October 21, 2002

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed in part and dismissed in part by unpublished per curiam
opinion.


                             COUNSEL

Jeffrey Alan Holmstrand, MCDERMOTT & BONENBERGER,
P.L.L.C., Wheeling, West Virginia, for Appellant. Thomas E. John-
ston, United States Attorney, Thomas O. Mucklow, Assistant United
States Attorney, Martinsburg, West Virginia, for Appellee.
2                     UNITED STATES v. BRADLEY
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Clifton Maurice Bradley seeks to appeal his conviction and sen-
tence entered on his guilty plea to attempted carjacking in violation
of 18 U.S.C. § 2119 (2000). Bradley pleaded guilty pursuant to a plea
agreement which contained a limited waiver of his appellate rights.
Bradley’s Fed. R. Crim. P. 11 hearing was remarkable only for the
district court’s careful adherence to the requirements imposed upon
it by the Rules of Criminal Procedure. The testimony adduced by the
government at the hearing in support of the factual basis for Bradley’s
offense suggested that Bradley twice shot an acquaintance in an
unsuccessful attempt to steal his car. After the district court accepted
both Bradley’s plea and the plea agreement, the court sentenced Brad-
ley to 214 months in prison. Bradley’s term of imprisonment was
premised on the finding that Bradley qualified as a career offender
under § 4B1.1 of the Sentencing Guidelines. This appeal followed.

   On appeal, Bradley first contends that the district court erred in
accepting Bradley’s plea because the terms of the plea agreement
regarding his waiver of appellate rights were so broad that he could
not have knowingly and voluntarily agreed to the terms of the plea
agreement. Although counsel does not so state in his brief, he sug-
gests that the district court violated Fed. R. Crim. P. 11(d) in accept-
ing Bradley’s guilty plea. "In reviewing the adequacy of compliance
with Rule 11, this Court should accord deference to the trial court’s
decision as to how best conduct the mandated colloquy with the
defendant." United States v. DeFusco, 949 F.2d 114, 116 (4th Cir.
1991). In this case, the district court conducted a thorough hearing,
insuring that Bradley understood the rights that he would forego by
pleading guilty, the elements of the charge to which he was pleading
guilty, the penalties he faced, the effect of supervised release, and the
impact of the Sentencing Guidelines. Further, the court ascertained
that Bradley’s plea was voluntary and that a factual basis existed for
                      UNITED STATES v. BRADLEY                        3
his plea. The court questioned Bradley specifically about his waiver
of appellate rights, which contrary to counsel’s assertion was limited
in scope.* In light of the deference afforded the district court’s
method of conducting the Rule 11 hearing, we have no difficulty con-
cluding that, not only did the district court comply with Rule 11, but
that Bradley’s plea was knowing and voluntary. See United States v.
Goins, 51 F.3d 400, 402 (4th Cir. 1995).

   Accordingly, it follows that Bradley’s waiver of his right to chal-
lenge his sentence was entered knowingly and voluntarily and should
be given effect in this appeal. United States v. Wessells, 936 F.2d 165,
167-68 (4th Cir. 1991); United States v. Wiggins, 905 F.2d 51, 53-54
(4th Cir. 1990). Therefore, after noting that Bradley’s term of impris-
onment was less than the statutory maximum, 18 U.S.C. § 2119(2),
we decline to consider Bradley’s contention that his sentence was
imposed in error. Finally, Bradley suggests on appeal that Congress
exceeded its authority under the Commerce Clause in enacting 18
U.S.C. § 2119. However, as Bradley correctly notes in his brief, a
panel of this Court has held that Congress was within its power under
the Constitution to criminalize the conduct proscribed in § 2119.
United States v. Cobb, 144 F.3d 319, 321 (4th Cir. 1998). This panel
is bound by the precedent set in Cobb. United States v. Ruhe, 191
F.3d 376, 388 (4th Cir. 1999).

  Bradley’s conviction and sentence are hereby affirmed. To the
extent that Bradley seeks review of his sentence, the appeal is dis-
missed pursuant to his valid waiver. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                       AFFIRMED IN PART, DISMISSED IN PART

  *Bradley agreed only to waive his right to appeal a sentence that fell
below the statutory maximum for his statue of conviction.